       Case 1:17-cv-05205-NRB Document 75 Filed 09/16/19 Page 1 of 1
         Case 1:17-cv-05205-NRB Document 74-2 Filed 09/13/19 Page 1 of 1



                                                                    il liSDC SDN1'
                      IN THE UNITED STATES DISTRICT C                MCUMENT
                    FOR THE SOUTHERN DISTRICT OF NE                 'iR,1Pt:TRONICALL y FILED
                                                                     DOC#:              I   I
 KNIGHT FIRST AMENDMENT INSTITUTE                                    DATE FILED:     °I f ~ [11
 AT COLUMBIA UNIVERSITY, eta!.,

                Plaintiffs,
                                                      No. l 7-cv-5205 (NRB)
        v.

 DONALD J. TRUMP, President of the United
 States, et al.,

                Defendants.



             [ P R O ~ORDER GRANTING MOTION TO WITHDRAW
                7
       The Court hereby GRANTS Defendants' motion for Daniel Halainen to withdraw as

attorney of record for the United   StateL                      ~


D a t e ~ I~ Ull'J                       ~r2
                                     Naomi Reice Buchwald
                                                                     u_c_hv-;;_j

                                     United States District Judge




                                               1
